Citation Nr: 0804222	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran contends that he currently suffers from PTSD as a 
result of his experiences in Vietnam.  The veteran served in 
the 139th Supply Company in Vietnam from September 29, 1966 
to September 28, 1967.  The veteran states that he was 
stationed at the 506th Field Depot in Long Binh for his 
entire period of service in Vietnam, where he guarded the 
ammo dump.  The veteran contends that, in December 1966 or 
January 1967, the ammo dump was hit by mortar fire.  The 
veteran further contends, that on or about June or July 1967, 
a truck carrying civilians wrecked, killing several people 
and injuring many others.  The veteran contends that he went 
to the accident site and assisted in transporting the wounded 
to a civilian hospital.  The veteran states that he vividly 
remembers seeing a woman's foot attached only by the Achilles 
tendon.  The veteran states that he lived in constant fear 
during his time in Vietnam and had nightmares about his 
experience for years after his return to the United States.  

In support of his contentions, the veteran has submitted an 
excerpt from "The Unofficial Website of the 506th Field 
Depot."  In the excerpt, the 139th Supply Company is 
identified as being assigned to the 506th Field Depot.  The 
excerpt does not contain any information regarding the 
veteran's unit's specific duties at the 506th Field Depot.

The veteran has indicated the location and approximate dates 
of two in-service stressors, as well as identified his unit 
of assignment at the time the stressful events occurred.  
However, review of the record shows there has been no attempt 
to verify any of the veteran's claimed stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC), or to obtain unit histories.  The unit 
records of the 139th Supply Company for the period of time 
the veteran was in Vietnam, from September 29, 1966 to 
September 28, 1967, should be obtained.

The veteran contends that he experiences nightmares, night 
sweats, irritability, and heightened emotions, and that he 
has a short temper, poor memory, and difficulty 
concentrating.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Given the preceding evidence, it appears that a VA 
psychiatric examination is necessary because (1) the record 
contains competent lay evidence related to a mental disorder; 
(2) the veteran has reported experiencing traumatic events in 
service; and (3) the evidence indicates that the claimed 
disability may be associated with in-service injuries.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).

As the claim is otherwise being remanded, the agency of 
original jurisdiction (AOJ) should take efforts to ensure 
that all duties to notify and assist are met.  See 
Dingess/Hartman v.  Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom.  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Provide the veteran with proper notice 
under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  This notice should address the 
disability rating and effective date  
elements of his claim, should service 
connection be established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

2.  The AOJ should request that JSRRC 
obtain any available records pertaining to 
air operations and enemy rocket or mortar 
attacks at the 506th Field Depot from 
September 29, 1966 to September 28, 1967, 
and obtain unit histories.  Also, if the 
RO determines that it has enough 
information to attempt to verify the 
veteran's other claimed stressor, the 
veteran's reports of casualties in the 
wake of a truck accident in June or July 
1967, appropriate development action 
should be taken.

3.  If a stressor is verified, schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any mental disorder which may 
currently be present.  The  claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present  
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the veteran has a current 
diagnosis of PTSD that is more likely than 
not due to a stressor which has been 
verified.  If PTSD due to a verified in-
service stressor is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If  the 
examiner does not diagnose PTSD due to an 
in-service stressor, the examiner should 
explain why the veteran does not meet the 
criteria for a diagnosis of PTSD.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the disorder is etiologically related 
to the veteran's active duty.

4.  Then, the AMC should readjudicate the 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the AOJ must issue a 
Supplemental Statement of the Case and 
provide the veteran and his representative 
a reasonable period of time in which to 
respond before this case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



